LEVENTHAL, Circuit Judge
(concurring):
In considering this case, I have devoted particular reflection to exploring the proper scope of exemption 2, which provides that agency records “related solely to the internal personnel rules and practices of an agency” need not be disclosed under the Freedom of Information Act (FOIA). The legislative history is obscure, and previous decisions less than probing. I find there is more scope than the majority contemplates for exemption 2. But I conclude that the Civil Service Commission studies at issue here must be disclosed because they relate predominantly to evaluation of government-wide personnel policy rather than policy implementation internal to an agency.
A. Legislative History. Both the legislative history and the commentary on the history of the (b)(2) exemption seem confused.
There is a marked difference between the Senate Report and the House Report. The Senate Report provides:
*199Exemption No. 2 relates only to the internal personnel rules and practices of an agency. Examples of these may be rules as to personnel’s use of parking facilities or regulation of lunch hours, statements of policy as to sick leave, and the like.1
The House Report provides:
Matters related solely to the internal personnel rules and practices of an agency: Operating rules, guidelines, and manuals of procedure for Government investigators or examiners would be exempt from disclosure, but this exemption would not cover all “matters of internal management” such as employee relations and working conditions and routine administrative procedures which are withheld under the present law.2
A number of decisions sound the theme that the Senate Report is stronger because the Senate passed the bill before the House issued its report, and therefore the “surer indication of congressional intent is to be found in the Senate Report which was available for consideration in both houses.” 3 With all deference, this seems to be a novel and totally unpersuasive canon of statutory construction. The Supreme Court has seen fit to quote any excerpt from the House Report even though no corresponding language appeared in the Senate Report.4 The argument that the Senate Report was “available” to the House members is theoretical: The members of the House committee did have the Senate Report, but they departed from it. If one is to give preference to date of preparation as a crucial factor, one might just as well, or better, say that the second group had more opportunity to ponder and reflect. As to the mass of members of the House, the realities of the legislative process advise that what they had furnished to them for floor consideration is the bill (here there were no differences from the Senate bill) and the House Report. They could theoretically send for the Senate Report, but what occasion would there be for such a rare step unless they were particularly interested in the bill (though not a member of the Committee) or were alerted by constituents? Again as a matter of the legislative reality of the legislative process, each House regards its own position as distinctive, and its members rarely if ever refer to reports of the other chamber. House and Senate reports often are carbon copies of each other.
The real question is, which report better fits the language of the statute, and purpose of the law as best the courts can discover that purpose. Putting aside the dates of the reports, it may fairly be said that in general the Senate Report places “emphasis on the fullest responsible disclosure.” 5 The House Report is more restrictive. Generally, then, the Senate Report may be taken as more in keeping with the overall purpose of disclosure. But that does not answer questions about the construction of any particular provision.
As to exemption (2), all the Senate Report says is that certain items are exempt. No one can fairly doubt that these particular items are exempt under that provision. But the Senate Report cites these as illustrative, not definitional or exclusive. Nor is an intelligible principle of construction supplied in the House Report. It says that under exemption 2 there would be an exemption *200for “operating rules, guidelines and manuals of procedure.” But obviously “operating rules” as a category is far broader than “internal personal rules and practices.” 6 The House Committee then says that “employee relations and working conditions” would be exempt, but as Professor Davis notes, such relations within an agency seems to be precisely those contemplated by the (b)(2)7 exemption, for they are “internal personnel practices” and do not reflect administrative construction of governing substantive statutes or regulations, or otherwise directly affect or involve the outside public.
B. Analysis. As demonstrated in the foregoing discussion, neither previous cases nor legislative history defines the core meaning of the (b)(2) exemption. When there are choices to be made in the application of a core principle, it may be helpful to invoke general guidelines, such as that the Information Act’s spirit favors disclosure and that exemptions are to be strictly construed.8 While strict construction of exemptions is valid as a general approach, the Supreme Court has made it clear that the principle is not an absolute,9 and is not properly used as a substitute for thinking through on the merits whether the two or more constructions have equal force in terms of the language and purpose of the exemption. We thus need a starting point for analysis of wherein choices may lie.
The public disclosure concerns of Congress were first crystallized into law in the APA, which in § 3 10 required agencies to keep the public currently informed of their organization, procedures and rules. This public disclosure concept was born of the conviction that there was no justification for practices under which in some agencies “officers are controlled in their dealings with outsiders by instructions or memoranda which they are not at liberty to disclose.” 11 This interest of outsiders also extends to patterns of agency procedures and even to forms for complaints, applications, reports and the like, which are “helpful to the individual because they simplify his task and make it unnecessary for him to speculate concerning the desired contents of various official papers.” 12 There was an exception from § 3 for “(2) Any matter relating solely to the internal management of an agency.”13 The Attorney-General’s Manual of 1947 explicating this exception was oriented to the ultimate issue whether the “matter is solely the concern of the agency proper, and therefore does not affect the members of the public to any extent.” It continued: “Thus, an agency’s internal personnel and budget procedures need not be published (e. g., rules as to leaves of absence, vacation, travel, etc.)”.14
The FOIA was meant to abolish the old “internal management” exception, which apparently operated as a license *201for bureaucratic secrecy, perhaps by considering instructions concerning administration as exempt tools of “management” even when they were predominantly administrative constructions of statutes and regulations.15
However, the legislature did decide to retain some part of the exception—recast in (b)(2) as “matters related solely to the internal personnel rules and practices of an agency.” This apparently signified a determination that the public interest would not be furthered by a requirement of public disclosure of certain “internal” matters. The pertinent policy has a different quality from the policies underlying exceptions such as those for national security secrets, or discussion of policy matters, or pending cases, as to which there is a high requirement of confidence that is closely confined. Personnel rules and practices are better known than that, and not generally truly “secret.” But there is still a legislative inclination that while the public has a right to know all the activities of an agency that bear on its intentions concerning outsiders, whether formal or informal interpretations and instructions, when purely “internal” matters are involved there is a combination of diminished valid interest in the outsiders relative to the administrative burden imposed, plus a recognition that management of government needs some elbow room in developing and revising internal practices, so as to achieve efficiency, without becoming embroiled in continuous public discussion. The problem is to give effect to both of these policy goals without rendering either of them nugatory by a too broadly sweeping construction of the statutory provisions.
The Civil Service reports at issue here have been specifically authorized by either statute, Executive Order or government-wide Civil Service Commission regulation.16 They encompass nationwide, regional or specific program evaluations of labor-management relations, classification of positions, equal employment opportunity, recruitment and merit promotion, incentive awards, performance evaluation, employment of Vietnam-era veterans, employee training, reductions in force, and processing of personnel actions. Such reports manifestly do relate to the personnel rules and practices of the investigated agency. The (b)(2) exemption, however, comes into play for matters “relating solely” to the internal practices of “an agency.”
In some attenuated sense, virtually everything that goes on in the Federal Government, and much that goes on outside of it, could be said to be “related” through some chain of circumstances to the “internal personnel rules and practices of an agency.” The potentially all-encompassing sweep of a broad exemption of this type undercuts the vitality of any such approach. The legislature added the qualification that limited the exemption to items “relating solely” to internal personnel practices. Various opinions have relied on “solely” as a means of limiting the range of the (b)(2) exemption.17 That phrase too is open to an all-or-nothing interpretation; there are few events in our society today that occur without so much as a tiny ripple effect outside their area of prime impact. Thus pushed to their logical ends, “relating” is potentially all-encompassing while “solely” is potentially all-excluding. It seems unlikely that Congress in*202tended either extreme, and that “solely” in this context has to be given the construction, consonant with reasonableness, of “predominantly.”
It seems unlikely that the (b)(2) exemption is applicable only to the kind of routine or trivial agency personnel policies and practices itemized in the Senate Report. But even so the exemption is limited to predominantly “internal personnel rules and practices of an agency.” In contrast, the Civil Service Commission’s responsibility for federal personnel policy is government-wide, not oriented internally within an agency. This construction of the exemption is not only literally accurate, but meaningful in a practical and a policy sense. The reports sought here are not evaluations of the Commission’s own personnel practices, but are instead concerned with evaluating the implementation of government-wide personnel policies established by statute, executive order and regulation. Their primary function is the effectuation of the watchdog and oversight duties assigned to the Commission by Congress and the President. This mandate is the substantive on-line policy responsibility of the Commission; shaping and implementation of personnel policy is its primary duty, not a necessary but secondary problem incidental to implementing executive policy in discrete areas of substantive national regulation.
The reports are therefore not limited “solely” or “predominantly” to the internal practices of “an agency.” Thus, the Federal Personnel Manual, issued by the Commission for government-wide application, could certainly not be withheld from the public in reliance on exemption 2;18 its subject is federal personnel policy, not internal personnel policy of an agency. Congress exempted any “matter relating to agency management or personnel” from the rulemaking procedures of APA.19 But the exemption from disclosure to the public was not couched in terms that broadly exempt government wide personnel policies and practices from disclosure. In evaluating the requirement of disclosure to the public of personnel practices, Congress thus appears to have exempted the day-to-day personnel operating and implementation practices and accommodations of an agency exercising the discretion reserved to it within the broad framework of federal-wide personnel policy.20 But the Congress left in public view the general federal formulation and evaluation of personnel policy. That result is a practical one: the standard can be readily discerned and applied. It allows executive agencies to concentrate on their substantive policy duties without unnecessary distraction. The Civil Service Commission, best situated to take corrective action for failures in federal personnel policy, will not be totally immune from public awareness of and comment on its administration of Government personnel policy. A construction of (b)(2) exempting the Civil Service Commission reports at issue in this case would, by contrast, totally remove the sphere of Civil Service Commission operations from the public eye. The Commission’s major impact on bureaucratic efficiency and employment practices would be subject to public auditing only when a peep was provided by Congress or the Commission, or conceivably by the President. Such a result is not mandated by the (b)(2) exemption.
Personnel evaluations undertaken within an agency fall within the precise terms of the (b)(2) exemption. The fact *203that a citizen postulates some connection between such evaluations and some general federal personnel policy would not of itself require disclosure of agency evaluations focusing on the agency’s discretionary implementation of its personnel practices to conform to government policy. Congress can fairly be said, by terms, to have established a presumptive zone of protection for such studies, and disclosure would raise more difficult questions than face us on this appeal.21 When the evaluation is by the Civil Service Commission, the focus is on implementation of general federal personnel policy (albeit the investigation is addressed to particular agencies or agency offices) and the (b)(2) exemption does not apply.
C. Precedents. Perhaps a word should be said about precedents, although in my view they are for the most part not on target. Cases that have previously analyzed the applicability of exemption 2 have done so largely in the discrete context of deciding disclosability of government manuals. These manuals set guidelines for employees carrying out agency policies applicable to the public. The courts have ordered disclosure of “secret law” as within the disclosure mandate of 5 U.S.C. § 552(a)(2)(c) (“administrative staff manual that affect[s] a member of the public”), while protecting agency techniques that if disclosed would materially lessen the agency’s effectiveness vis-a-vis the public it regulates.22 The courts rejected the government’s effort to avoid this result by claiming the case was governed by the exemption for “internal personnel practices.” Obviously, these instructions governing the agency practices for dealing with the public are not “internal personnel practices” and involve very different considerations.
Two cases have dealt with the exempt-ability of specific aspects of personnel policy. Hicks v. Freeman, 397 F.2d 193 (4th Cir. 1968) cert. denied 393 U.S. 1064, 89 S.Ct. 717, 21 L.Ed.2d 707 (1969) relies on the language of (b)(2) and on 44 U.S.C. § 305(a) in connection with the Civil Service Commission’s and Depart*204ment of Agriculture’s reduction in force regulations. However that case did not require reflection on whether items need be made public because the regulations were in fact made public, since they were available in the Civil Service Commission’s Federal Personnel Manual and in the Department of Agriculture regulations. The issue was different— whether they were invalid for lack of publication in the Federal Register. Rose v. Department of Air Force, 495 F.2d 261 (2d Cir. 1974), cert. granted, 420 U.S. 923, 95 S.Ct. 1115, 43 L.Ed.2d 392 (1975) is more directly on point in holding that case abstracts under the Air Force Academy’s Honor and Ethics Code were not within exemption 2 because they “have a substantial potential for public interest outside the Government.” That doctrine seems to me to be debatable. But even assuming, for discussion, that the Supreme Court will hold that the Ethics Code is governed by the exemption for personnel policies and practices developed and applied entirely within one agency, the Civil Service Commission’s focus on government-wide federal personnel policy differs from the internally-generated practices at issue in Rose.

. KNen.No.813. 89th Cong., 1st Sess. (1965) at 8.


. H.R.Rep.No. 1497. 89th Cong., 2d Sess. (1966) at 10, U.S.Code Cong. & Admin.News, p. 2427.


. Benson v. General Services Administration, 289 F.Supp. 590, 595 (W.D.Wash.) aff’d on other grounds 415 F.2d 878 (9th Cir.1969). This language is quoted in K. Davis Administrative Law (1970 Supp.) § 3A.18, p. 145, and has been used in various opinions, e. q., Getman v. NLRB, 146 U.S.App.D.C. 209, 212, n.8, 450 F.2d 670, 673 n.8 (1971); Hawkes v. IRS, 467 F.2d 787, 794 (6th Cir. 1972).


. NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 149, n.16, 95 S.Ct. 1504, 44 L.Ed.2d 29, 43 U.S.L.W. 4491, 4496, n.16.


. S.Rep. at 3.


. See, e. g., Professor Davis, loc. cit. at 145: “ ‘Operating rules’ may be ‘internal personnel rules’ only to the extent that they deal with the relations between an agency and its employees, not to the extent that they deal with the relations between an agency and an outsider or between employees of the agency and an outsider.”


. Ibid.


. Strict construction is also implicit in the command of § 552(c): “This section does not authorize withholding of information or limit the availability of records to the public, except as specifically stated in this section.”


. FAA Administrator v. Robertson, 422 U.S. 255, 95 S.Ct. 2140, 45 L.Ed.2d 164, 43 U.S.L.W. 4833.


. 5 U.S.C. § 1002 (1964).


. Final Report of the Attorney General’s Committee, Administrative Procedure in Government Agencies (1941), p. 29.


. Ibid., pp. 27-28.


. 5 U.S.C. § 1002 (1964).


. Department of Justice, Attorney General’s Manual on the Administrative Procedure Act (1947), p. 18.


. Cf. United States v. Hayes, 325 F.2d 307, 309 (4th Cir. 1963).


. Labor-management relations, Exec. Order No. 11491, 3 C.F.R. 254 (1974). Classification of positions, 5 U.S.C. §§ 5101-5115 (1970). Equal Employment Opportunity: Exec. Order No. 11478, 3 C.F.R. 207 (1974). Recruitment and merit promotion, 5 U.S.C. § 3301. Incentive awards, 5 U.S.C. §§ 4501—4506. Performance evaluation, 5 U.S.C. §§ 4301-08. Em-payment of Vietnam era veterans, Exec. Order No. 11521, 3 C.F.R. 276 (1974). Employee training, 5 U.S.C. §§ 4101-18, Exec. Order No. 11348, 3 C.F.R. 188 (1974). Reductions in force, 5 U.S.C. §§ 3501-04.


.See e. g., Stokes v. Brennan, 476 F.2d 699, 703 (5th Cir. 1973); Benson v. General Services Administration, 289 F.Supp. 590, 595 (W.D.Wash.1968), aff’d on other grounds, 415 F.2d 878 (9th Cir. 1969).


.The Attorney General’s Memorandum on the Public Information Section of the Administrative Procedure Act (1967), asserts that public disclosure of the Federal Personnel Manual is a matter of discretion, and is not required under the Act. P. 31. Of course, agencies may and' do disclose information technically exempted by the FOIA when no purpose is served in keeping the material secret (see Davis, § 3A.5, pp. 122-23). In my view, however, disclosure of the Manual could be compelled were it not made available voluntarily.


. 5 U.S.C. § 553(a)(2) (1970).


. Of course, the fact that information need not be disclosed under the FOIA does not prohibit its disclosure.


. For example, a union might seek an internal agency study of its labor-management relations to gain an edge in collective bargaining. Disclosure of such a study would not be required under the Act.


. In Hawkes v. IRS, 467 F.2d 787, 797 (6th Cir. 1972), the court found it “unlikely” that the IRS manual in question dealt with the “employee-employer type concerns” exempted by the internal practices and policies language of (b)(2). The court did not have occasion to define the scope of the employer-employee concerns that (b)(2) exempts from disclosure. See also Long v. United States Internal Revenue Service, 349 F.Supp. 871, 874 (W.D.Wash. 1972) (IRS Manual “effects members of the public and is not solely related to internal personnel functions of the IRS”). In Stokes v. Brennan, 476 F.2d 699, 703 (5th Cir. 1973) the court affirmed disclosure of a Labor Department training manual “containpng] the substance of what the statute [Occupational Safety and Health Act 29 USC § 651 et seq. (1970)] commands” even though “relatively immaterial parts of the manual, such as the introduction and welcome to the course, could be classified as internal personnel rules and practices.” The court did not justify its failure to require excision of the manual portions falling within the description of exempted personnel rules and practices. In Benson v. General Services Administration, 289 F.Supp. 590, 595 (W.D.Wash.), aff’d on other grounds, 415 F.2d 878 (9th Cir. 1969) the (b)(2) exemption was held to be totally inapplicable to GSA documents dealing with negotiations and sale of real estate. Such documents were not “rules and practices of general application relating to such matters as employee use of the employer’s plant and equipment, and the amount of time in each working day which is to be devoted to the employer’s business and such activity.” See also Cuneo v. Schlesinger, 157 U.S. App.D.C. 368, 372, 484 F.2d 1086, 1090 (1973) cert. denied, Rosen v. Vaughn, 415 U.S. 977, 94 S.Ct. 1564, 39 L.Ed.2d 873 (1974) (“secret law” in defense contract audit agency manual discloseable); Consumers Union v. Veterans Administration, 301 F.Supp. 796 (S.D.N.Y. 1969) appeal dismissed as moot 436 F.2d 1363 (2nd Cir. 1971). But cf. Concord v. Ambrose, 333 F.Supp. 958, 960 (N.D.Cal.1971) (dictum: “ ‘personnel rules’ can be so construed to cover instructions to law enforcement personnel on the tactics by which they should effect arrests”); Polymers, Inc. v. NLRB, 414 F.2d 999 (2d Cir. 1969), cert. denied, 396 U.S. 1010, 90 S.Ct. 570, 24 L.Ed.2d 502 (1970) (follows House Report in finding that NLRB document, “A Guide to the Conduct of Elections” was exempted by (b)(2) and (b)(5)).